 1   Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
 2   480 S. Ellsworth Ave.
     San Mateo, CA 94401
 3   Telephone: 650-781-8000
 4   Facsimile: 650-648-0705
     mark@javitchlawoffice.com
 5   Attorney for Plaintiff

 6
 7
 8
 9                                      UNITED STATES DISTRICT COURT

10                                  NORTHERN DISTRICT OF CALIFORNIA
                                           SAN FRANCISCO DIVISION
11
12
     JASON TUNKETT                                             Case No.: 3:19-cv-02146-EMC
13                         Plaintiff,
                                                               STIPULATION OF DISMISSAL WITH
14   v.                                                        PREJUDICE
15   GRAND CARIBBEAN CRUISES, INC., et. al.

16                       Defendants.

17
18          The Plaintiff, Jason Tunkett, and Defendant, Grand Caribbean Cruises, Inc., by and through their

19   respective attorneys, and pursuant to Rule 41(a)(1)(A)(ii), hereby stipulate to the dismissal of this action

20   against all Defendants, including those who have not appeared in this action, with prejudice, with each
21   side bearing its own costs and attorney’s fees. This Stipulation for Dismissal disposes of the entire action.
22
23
            Dated: October 1, 2019                         Respectfully submitted,
24
25                                                         By: /s/ Mark L. Javitch       .
                                                           Mark L. Javitch (CA SBN 323729)
26                                                         Javitch Law Office
27                                                         480 S. Ellsworth Ave.
                                                           1
28                                                                                             3:19-cv-02146-EMC
 1                                                       San Mateo, CA 94401
                                                         Telephone: 650-781-8000
 2                                                       Facsimile: 650-648-0705
                                                         mark@javitchlawoffice.com
 3                                                       Attorney for Plaintiff
 4
     Dated: October 1, 2019                              By: /s/ Jeffrey A. Backman        .
 5
                                                         Greenspoon Marder
 6                                                       Jeffrey A. Backman, Esq.
                                                         200 East Broward Boulevard
 7                                                       Suite 1800
                                                         Fort Lauderdale, FL 33301
 8
                                                         S DISTR
                                                        EAttorney    ICDefendant
                                                                   for
                                                                       TC
                                                  T
 9                                              TA




                                                                          O
                                           S




                                                                           U
                                          ED

10




                                                                            RT
                                                               TED
                                      UNIT




11                                                      GRAN




                                                                                   R NIA
12
                                                                           n
                                                                   d M. Che
                                      NO




                                                            dw a r
13                                                  Judge E


                                                                                   FO
                                       RT




                                                                               LI
14
                                               ER
                                          H




                                                                          A    C
15                Dated: 10/15/2019                 N                  OF
                                                        D IS T IC T
                                                              R
16
17
18
19
20
21
22
23
24
25
26
27
                                                        2
28                                                                                             3:19-cv-02146-EMC
